DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 11/13/2020. The applicant submits an Information Disclosure Statement dated 11/23/2020. The applicant does not claim Foreign priority. The applicant claims Domestic priority to applications dated 08/06/2018 and 09/29/2017.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental concept of evaluation and/or observation without significantly more. The claims recite method of managing map data update conflicts. The claim fails the first prong of the 2019 Subject Matter Guidance. The independent claim contains the features of determining, generating, determining, generating, determining, and merging. Those claim features do not identify with specificity how the operations changing a physical map representation. The features evaluate the state of a map and apply an undefined threshold to evaluate or observe what a map displays, however, the claims do not claim what is displayed. Dependent claims 2 –10 do not claim features that apply a result of the evaluation and or observation.
This judicial exception is not integrated into a practical application because the claims fail to claim how a map is affected and then what is displayed or stored for use for display at a later time. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not claim a result. The claims are directed to identifying a variance in a map area. However, the claims do not specify what the variance constitutes or what is result constitutes of once the variance is identified. Thus, the claims fail the second prong of the guidance and are not eligible for patent protection.
Claims 11 – 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental concept of evaluation and/or observation without significantly more. The claims recite a non-transitory computer readable medium including one or more sequences of instructions for managing map data update conflicts. The claim fails the first prong of the 2019 Subject Matter Guidance. The independent claim contains the features of determining, generating, determining, generating, determining, and merging. Those claim features do not identify with specificity how the operations changing a physical map representation. The features evaluate the state of a map and apply an undefined threshold to evaluate or observe what a map displays, however, the claims do not claim what is displayed. Dependent claims 12 –14 do not claim features that apply a result of the evaluation and or observation.
This judicial exception is not integrated into a practical application because the claims fail to claim how a map is affected and then what is displayed or stored for use for display at a later time. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not claim a result. The claims are directed to identifying a variance in a map area. However, the claims do not specify what the variance constitutes or what is result constitutes of once the variance is identified. Thus, the claims fail the second prong of the guidance and are not eligible for patent protection.
Claims 15 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental concept of evaluation and/or observation without significantly more. The claims recite a system. The claim fails the first prong of the 2019 Subject Matter Guidance. The independent claim contains the features of determining, generating, determining, generating, determining, and merging. Those claim features do not identify with specificity how the operations changing a physical map representation. The features evaluate the state of a map and apply an undefined threshold to evaluate or observe what a map displays, however, the claims do not claim what is displayed. Dependent claims 16 – 20 do not claim features that apply a result of the evaluation and or observation.
This judicial exception is not integrated into a practical application because the claims fail to claim how a map is affected and then what is displayed or stored for use for display at a later time. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not claim a result. The claims are directed to identifying a variance in a map area. However, the claims do not specify what the variance constitutes or what is result constitutes of once the variance is identified. Thus, the claims fail the second prong of the guidance and are not eligible for patent protection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 3, 7, 11, 14, 15, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims contain the feature “map data” without identifying how the data is collected or what the data represents. The feature is so broad in scope it isn’t possible to ascertain what aspects of the data are used to identify a variance.
Claims 1, 3, 7, 11, 15, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims contain the feature “point update” without identifying what the feature constitutes or how the data is collected. The feature is so broad in scope it isn’t possible to ascertain what aspects of the “point update” are updated and why.
Claims 5, 6, 13, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims contain the feature “criteria” without identifying what the feature refers to and the threshold it applies to the analysis. The feature is so broad in scope it isn’t possible to ascertain what aspects of a map are affected by the “criteria”.
Claims 1 – 3, 7, 11, 15, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims contain the feature “bulk map data” without identifying what the feature refers to bulk map as it may apply to a map for an infinite area. The feature is so broad in scope it isn’t possible to ascertain what aspects of a map are affected by the term “bulk map data”.
Claims 1, 2, 4, 9 – 12, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims contain the feature “conflict island” without identifying what the feature constitutes or how the data is collected. The feature is so broad in scope it isn’t possible to ascertain what distance or range of the “conflict island” constitute.
Claims 5, 7, 13, 17, and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims contain the feature “stable map feature” without identifying what the feature constitutes or how the data is collected. The feature is so broad in scope it isn’t possible to ascertain what constitutes a “stable map feature”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 23 of U.S. Patent No. 10,871,376. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to updating a map based upon a variance between a large map area and any smaller regions that are not updated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Primary Examiner, Art Unit 3666